DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22 and 23  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross et al (US 6, 203, 836 A1).
In regard to claims 22 and 23, Gross discloses a method of making a product that comprises a flavored extract of wood (Claim 4, A method of using the product according to claim 1 to improve the flavor of a pre-determined quantity of said ethanol-containing beverage which comprises:
contacting an amount of said wood product with said ethanol-containing beverage for a period of time effective to produce said improvement in flavor), comprising: b. providing at least one flavored extract of wood (Col. 8, Lns. 64-65, flavor enhanced liquid ... removed from the wood particles; Col. 4, Lns. 34-37, tannins in oak is readily extracted into ethanol containing liquids and is an important contributor to flavor development during the contact of the ethanol containing liquid with the wood during aging; Claim 1) made by the process of; i. providing at least one type of wood (Col. 11, Ln. 41, roasted wood product); providing at least one solvent comprising water (Col. 11, Ln. 44, 62.5% ethanol and 37 .5% water); iii. providing at least one sealed container (Col. 11, Ln. 42, sealed glass vessel); iv. providing at least one of: 1. at least one heat source (Col. 11, Lns. 46-47, The heat was turned on and the temperature reached 40 C within 30 minutes); 2. at least one pressure source; v. contacting said at least one type of wood with said at least one solvent in said at least one sealed container to provide at least one reaction mixture comprising at least one bulk solvent (Col. 11, Lns. 41-46, The roasted wood product from Example A-1 (23 g) was placed in a 1000 ml sealed glass vessel. Two hundred sixty-three milliliters of grain neutral spirits, comprising 62.5% ethanol and 37.5% water, were added to the container. The reaction vessel was filled approximately 40% full by the solid/liquid mixture); vi. exposing said at least one container with said at least one reaction mixture to at least one of: 1. heat from said at least one heat source (Col. 11, Lns. 46-47, The heat was turned on and the temperature reached 40 C. within 30 minutes); 2. Pressure from said at least one pressure source; vii. reacting said at least one reaction mixture under a regime of conditions comprising one or more of the variables: 1. temperature; 2. pressure; 3. time (Col. 11, Lns. 46-48, The heat was turned on and the temperature reached 40 C within 30 minutes. The temperature was maintained at 40 C. for 12 hours); wherein said regime of conditions results in at least one wood, its components, or a combination thereof, being extracted, degraded, reacted, solubilized, fermented, or a combination thereof, into said at least one bulk solvent (Col. 11, Lns. 48-51, The mixture was allowed to cool. The solids were separated and placed in a sealed container. The liquid was retained for redistillation and reuse; Col. 8, Lns. 64-65, flavor enhanced liquid ... removed from the wood particles; Col. 4, Lns. 34-37, tannins in oak is readily extracted into ethanol containing liquids and is an important contributor to flavor development during the contact of the ethanol containing liquid with the wood during aging).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 6-8, 10, 11, 13-19, and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (US 6, 203, 836) in view of Huige (US 2003/0008036 A1).
In regard to claim 1, Gross discloses a method of making a product that comprises a flavored extract of wood (Claim 4, A method of using the product according to claim 1 to improve the flavor of a pre-determined quantity of said ethanol-containing beverage which comprises:
contacting an amount of said wood product with said ethanol-containing beverage for a period of time effective to produce said improvement in flavor), comprising: b. providing at least one flavored extract of wood (Col. 8, Lns. 64-65, flavor enhanced liquid ... removed from the wood particles; Col. 4, Lns. 34-37, tannins in oak is readily extracted into ethanol containing liquids and is an important contributor to flavor development during the contact of the ethanol containing liquid with the wood during aging; Claim 1) made by the process of; i. providing at least one type of wood (Col. 11, Ln. 41, roasted wood product); providing at least one solvent comprising water (Col. 11, Ln. 44, 62.5% ethanol and 37 .5% water); iii. providing at least one sealed container (Col. 11, Ln. 42, sealed glass vessel); iv. providing at least one of: 1. at least one heat source (Col. 11, Lns. 46-47, The heat was turned on and the temperature reached 40 C within 30 minutes); 2. at least one pressure source; v. contacting said at least one type of wood with said at least one solvent in said at least one sealed container to provide at least one reaction mixture comprising at least one bulk solvent (Col. 11, Lns. 41-46, The roasted wood product from Example A-1 (23 g) was placed in a 1000 ml sealed glass vessel. Two hundred sixty-three milliliters of grain neutral spirits, comprising 62.5% ethanol and 37.5% water, were added to the container. The reaction vessel was filled approximately 40% full by the solid/liquid mixture); vi. exposing said at least one container with said at least one reaction mixture to at least one of: 1. heat from said at least one heat source (Col. 11, Lns. 46-47, The heat was turned on and the temperature reached 40 C. within 30 minutes); 2. Pressure from said at least one pressure source; vii. reacting said at least one reaction mixture under a regime of conditions comprising one or more of the variables: 1. temperature; 2. pressure; 3. time (Col. 11, Lns. 46-48, The heat was turned on and the temperature reached 40 C within 30 minutes. The temperature was maintained at 40 C. for 12 hours); wherein said regime of conditions results in at least one wood, its components, or a combination thereof, being extracted, degraded, reacted, solubilized, fermented, or a combination thereof, into said at least one bulk solvent (Col. 11, Lns. 48-51, The mixture was allowed to cool. The solids were separated and placed in a sealed container. The liquid was retained for redistillation and reuse; Col. 8, Lns. 64-65, flavor enhanced liquid ... removed from the wood particles; Col. 4, Lns. 34-37, tannins in oak is readily extracted into ethanol containing liquids and is an important contributor to flavor development during the contact of the ethanol containing liquid with the wood during aging). Gross fails to explicitly disclose a beer product; a. providing at least one base beer product; and c. combining said at least one base beer product with said at least one flavored extract of wood to make at least one beer product. Huige is in the field of flavoring beer with wood chips (Huige, Abstract) and teaches a beer product (Huige, Para. (0047), The oak chips and/or the high temperature extract were used in the amount (or equivalent amount in the case of the extract) of about 4.5 g/gal of beer (about 1190 ppm); Claim 1, to produce a fermented malt beverage); a. providing at least one base beer product (Huige, Para. [0047); Claim 1 ); and c. combining said at least one base beer product with said at least one flavored extract of wood to make at least one beer product (Huige, Para. [0047); Claim 1 ). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gross with the teaching of Huige for the purpose of producing a beer which is more pleasing and mellow than conventional beers (Huige, Abstract) thereby enhance sales.
In regard to claim 2, modified Gross discloses the method of claim 1, wherein said wood is treated wood (Col. 11, Ln. 41, roasted wood product).
In regard to claim 4, modified Gross discloses the method of claim 1, wherein said wood comprises oak (Col. 4, Lns. 34-37, tannins in oak).
In regard to claim 6, modified Gross discloses the method of claim 1, wherein said solvent comprises ethanol, water, or a combination thereof (Col. 11, Ln. 44, 62.5% ethanol and 37.5% water).
In regard to claim 7, modified Gross discloses the method of claim 1, wherein said container can be substantially airtight or airtight when in operation (Col. 11, Lns. 41-46, The roasted wood product from Example A-1 (23 g) was placed in a 1000 ml sealed glass vessel).
In regard to claim 8, modified Gross discloses the method of claim 1, wherein said heat source is an electric source (Col. 9, Lns. 60-65, The rotisserie rotated at 5 RPM under one 1250 watt resistance coil).
In regard to claim 10, modified Gross discloses the method of claim 1, wherein said reaction mixture comprises ethanol, water, or a combination thereof (Col. 11, Ln. 44, 62.5% ethanol and 37.5% water). 
In regard to claim 11, modified Gross discloses the method of claim 1, wherein said bulk solvent comprises ethanol, water, or a combination thereof (Col. 11, Ln. 44, 62.5% ethanol and 37.5% water).
In regard to claim 13, modified Gross discloses the method of claim 1, wherein said reacting is run to completion, substantial completion, or to an incomplete reaction (Col. 11 , Ln. 41 through Col. 12, Ln. 2).
In regard to claim 14, modified Gross discloses the method of claim 1, wherein said reacting is in bulk, in batch, in flow through, or a combination thereof (Col. 11, Ln. 41 through Col. 12, Ln. 2; i.e., the reaction inherently occurs as a batch process because the reaction occurs in a sealed container).
In regard to claim 15, modified Gross discloses the method of claim 1, further comprising a temperature controlling device or system (Col. 11, Lns. 41-46, The heat was turned on and the temperature reached 40° C. within 30 minutes. The temperature was maintained at 40° C for 12 hours; Col. 9, Lns. 55-67, The wood was placed in a closed, unsealed canister fastened to a spit in a rotisserie type oven and the heat was turned on. The rotisserie rotated at 5 RPM under one 1250 watt resistance coil).
In regard to claim 16, modified Gross discloses the method of claim 1, wherein said temperature is substantially constant or constant throughout the reaction, or variable throughout the reaction (Col. 11, Lns. 41-46, The heat was turned on and the temperature reached 40°C within 30 minutes. The temperature was maintained at 40° C. for 12 hours; Col. 9, Lns. 55-67).
In regard to claim 17, modified Gross discloses the method of claim 1, wherein said temperature is at a range between about 33 F and about 300F (Col. 11, Lns. 41-46, The heat was turned on and the temperature reached 40° C. within 30 minutes. The temperature was maintained at 40° C. for 12 hours).
In regard to claim 18, modified Gross discloses the method of claim 1, wherein said reaction is run at a time between about 1 hour and about 1 year (Col. 11, Lns. 41-46, The heat was turned on and the temperature reached 40° C. within 30 minutes. The temperature was maintained at 40° C for 12 hours).
In regard to claim 19, modified Gross discloses the method of claim 1, wherein said method of making flavored extracts takes place in a single device or location, in multiple devices or locations, at least in part in a single device or location, at least in part in multiple devices or locations, or a combination thereof (Col. 11, Lns. 41-46, The roasted wood product from Example A-1 (23 g) was placed in a 1000 ml sealed glass vessel. Two hundred sixty-three milliliters of grain neutral spirits, comprising 62.5% ethanol and 37.5% water, were added to the container. The reaction vessel was filled approximately 40% full by the solid/liquid mixture).
In regard to claim 21, modified Gross discloses the process of claim 1, and discloses a product made by the process (Claim 4, A method of using the product according to claim 1 to improve the flavor of a pre-determined quantity of said ethanol-containing beverage which comprises: contacting an amount of said wood product with said ethanol-containing beverage for a period of time effective to produce said improvement in flavor).

Claim(s) 3 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (US 6, 203, 836) in view of Huige (US 2003/0008036 A1) as applied to claim 1 above and further in view of Hall et al (US 2018/0305649).
In regard to claim 3, modified Gross discloses the method of claim 2. Gross fails to explicitly disclose wherein said treated wood is treated by charring, soaking in spirits, wine, sake, mead, beer, or other flavored or unflavored liquid, alcoholic beverage, or non-alcoholic beverage, or a combination thereof. Hall et al is in the field of alcoholic beverages having the sensory characteristics of a traditionally aged distilled spirit (Hall et al, Abstract) teaches wherein said treated wood is treated by charring, soaking in spirits, wine, sake, mead, beer, or other flavored or unflavored liquid, alcoholic beverage, or non-alcoholic beverage, or a combination thereof (Hall et al, Para. (0043), sherry oak cask wood chips charred on a single size; Claim 9). It would have been obvious to one of ordinary skill in the art at the lime of the invention to modify Gross with the teaching of Hall et al for the purpose of providing a different flavor profile to finished product thereby broadening the group of potential customers.
In regard to claim 5, modified Gross discloses the method of claim 1. Gross fails to explicitly disclose wherein said wood is from unused or used barrels from brewing, wine making, sake making, mead making, spirit making, or a combination thereof. Hall et al teaches wherein said wood is from unused or used barrels from brewing, wine making, sake making, mead making, spirit making, or a combination thereof (Hall et al, Para. (0022], The wood chips may be from previously-used casks). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gross with the teaching of Hall et al for the purpose of reusing and/or recycling materials created or used during the process thereby producing a product in a more environmentally friendly process.

Claim(s) 9 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (US 6, 203, 836) in view of Huige (US 2003/0008036 A1) as applied to claim 1 above and further in view of Watson et al (US 2011/0070331 A1).
In regard to claim 9, modified Gross discloses the method of claim 1. Gross fails to explicitly disclose wherein said pressure source is a pressure cooker, an autoclave, a sealed container, air pressure, water pressure, steam pressure, heat generated pressure or a combination thereof. Watson is in the field of accelerating the aging of ethanol-based beverages (Watson, Abstract) and teaches wherein said pressure source is a pressure cooker, an autoclave, a sealed container, air pressure, water pressure, steam pressure, heat generated pressure or a combination thereof (Watson, Para. (0059), At 912, kinetic energy of the mixture may be increased by, for example, increasing a pressure of the mixture. Step 910 also increases the kinetic energy of the mixture and, in some instances, would increase a pressure of the mixture, for example, where a pressure seal is utilized). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gross with the teaching of Watson for the purpose of increasing the kinetic energy without the need for heating that could deteriorate flavor compounds thereby maintaining a desired flavor profile from the wood extract.
In regard to claim 20, modified Gross discloses the method of claim 1. Gross fails to explicitly disclose wherein any ethanol in said flavored extract of wood is removed or reduced in concentration by distillation, fractionating column distillation, heating to about 176 F but less than about 212 F to drive off ethanol and retain water, freezing to freeze water but not ethanol, rotary evaporation, freeze drying, or a combination thereof. Watson teaches wherein any ethanol in said flavored extract of wood is removed or reduced in concentration by distillation, fractionating column distillation, heating to about 176 F but less than about 212 F to drive off ethanol and retain water, freezing to freeze water but not ethanol, rotary evaporation, freeze drying, or a combination thereof (Watson, Para. (0049), FIG. 3 shows an example system 300 for capturing and recycling heat from waste liquid resulting during distillation. As shown, a heat source 306 may be applied to waste liquid 304 to cause alcohol 302 contained in the waste liquid to be evaporated. The alcohol 302 may be condensed and collected). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gross with the teaching of Watson for the purpose of reusing and/or recycling materials created or used during the process thereby producing a product in a more environmentally friendly process.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (US 6, 203, 836) in view of Huige (US 2003/0008036 A1) as applied to claim 1 above and further in view of Davis (US 2016/0355771 A).
Regarding Claim 12, modified Gross discloses the method of claim 1. Gross fails to explicitly disclose wherein said container, reaction mixture, or a combination thereof is exposed to light from at least one source of light in a natural environment, a controlled environment, or a combination thereof. Davis is in the field of processes for rapidly producing distilled spirits having characteristics associated with a much longer maturation process (Davis, Abstract) and teaches wherein said container, reaction mixture, or a combination thereof is exposed to light from at least one source of light in a natural environment, a controlled environment, or a combination thereof (Davis, Para. (0028), subjecting the unmatured spirit and wood to actinic light at a wavelength ranging from 400 nm to 1000 nm for a cumulative exposure of at least 2,280,000 lux hours). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gross with the teaching of Davis for the purpose of maximizing the extraction of desired compounds from the wood in the shortest time period thereby shortening the time to bring the product to market and reducing costs associated with storage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791